DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   HENRY CLAUDE MONDESIR, JR.,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D19-1131

                             [March 4, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562017CF000049A.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals his conviction on drug charges and concurrent
sentences of sixty months as to count one and twelve years with a three-
year minimum sentence as to count two. He argues the trial court erred
in: (1) failing to use the Criminal Punishment Code (“CPC”) score to inform
and guide the defendant’s sentence; (2) placing greater weight on the
seriousness of the offense; and (3) relying on an improper sentencing
factor. He also argues that the scoresheet incorrectly included juvenile
dispositions that were more than five years old.

    We affirm on the first three issues without further comment. The State
agrees that the scoresheet incorrectly includes juvenile dispositions that
were more than five years old. We therefore remand the case for correction
of the scoresheet.

   Affirmed, but remanded for correction of the scoresheet.

CIKLIN and GERBER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2